United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1839
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Justin Michael Cinkan

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: March 9, 2020
                               Filed: May 27, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       A jury convicted Justin Michael Cinkan on two counts of a three-count
indictment: conspiracy to manufacture a controlled substance near a protected
location in violation of 21 U.S.C. §§ 841(a)(1), 846, and 860(a); and possession of
pseudoephedrine with reasonable cause to believe it would be used to manufacture
methamphetamine in violation of 21 U.S.C. § 841(c)(2). At sentencing, the district
court1 applied a two-level enhancement based on Cinkan’s role in the offense as an
organizer, leader, manager, or supervisor under § 3B1.1(c) of the United States
Sentencing Guidelines (“U.S.S.G.”). But, because Cinkan was a career offender
facing a maximum 80-year sentence, his offense level was automatically increased
from 31 to 34, resulting in an advisory sentencing range of 262 to 327 months. The
court granted Cinkan’s request for a downward variance and sentenced him to
concurrent 180-month terms of imprisonment.

      Cinkan appeals, asserting that his acquittal on a different count necessarily
means the jury found the evidence presented at trial was unreliable and not credible,
and the court should not have considered it when determining whether a role
enhancement under U.S.S.G. § 3B1.1 applied. While we are dubious of Cinkan’s
argument, we need not resolve it because any legal error in applying the role
enhancement is harmless since the court ultimately calculated a Guidelines range
corresponding to Cinkan’s career-offender status.2 See United States v. Wiggins, 747
F.3d 959, 963–64 (8th Cir. 2014) (concluding that any error in calculating drug
quantity was harmless when the court found the defendant a career offender under the
Guidelines). We affirm.
                      ______________________________




      1
      The Honorable Leonard T. Strand, United States District Judge for the
Northern District of Iowa.
      2
       The career-offender offense level is tied to the applicable statutory maximum
penalty. U.S.S.G. § 4B1.1.

                                         -2-